FILED
                             NOT FOR PUBLICATION                            NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICARDO MENDOZA-AYALA,                           No. 13-73082

               Petitioner,                       Agency No. A200-097-381

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Ricardo Mendoza-Ayala, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision pretermitting Mendoza-Ayala’s application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual determinations, and we review de novo questions

of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the

petition for review.

         The agency did not err in determining that Mendoza-Ayala was statutorily

barred from establishing good moral character in order to qualify for cancellation

of removal, where substantial evidence supports the agency’s finding that he

engaged in affirmative acts in support of a smuggling attempt. See 8 U.S.C.

§§ 1101(f)(3), 1182(a)(6)(E)(i), 1229b(b)(1)(B); Urzua Covarrubias v. Gonzales,

487 F.3d 742, 747-49 (9th Cir. 2007) (alien smuggling finding was supported by

substantial evidence where the record reflected that the petitioner provided “an

affirmative act of help, assistance, or encouragement” (citation and quotation

marks omitted)). Mendoza-Ayala’s contention that the agency failed to properly

apply this court’s precedent in making the smuggling determination is without

merit.

         Mendoza-Ayala’s contention that the BIA did not sufficiently address issues

he raised on appeal is not supported by the record. See Najmabadi, 597 F.3d at

990 (the BIA need not “write an exegesis on every contention” raised by a

petitioner, so long as it “consider[s] the issues raised and announce[s] its decision




                                           2                                     13-73082
in terms sufficient [for] a reviewing court to perceive that it has heard and thought

and not merely reacted” (citation and quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                           3                                    13-73082